 1

 2
 3
 4
 5
 6
 7
 8

 9
10
11                           UNITED STATES DISTRICT COURT
12                           EASTERN DISTRICT OF CALIFORNIA
13                               SACRAMENTO DIVISION
14
15 INTEL CORPORATION,                        Case No. 2:18-cv-03061-MCE-AC
16              Plaintiff,                   ORDER DENYING INTEL
                                             CORPORATION’S EX PARTE
17        vs.                                APPLICATION FOR EXPEDITED
                                             DISCOVERY
18 DOYLE RIVERS, an individual, and DOES 1
   through 10, inclusive,                    Judge: Hon. Morrison C. England, Jr.
19                                           Date:
                  Defendants.                Time:
20                                           Crtrm.: 26
21
22
23
24
25
26
27
28


            ORDER DENYING INTEL’S EX PARTE APPLICATION FOR EXPEDITED DISCOVERY
 1          The Court has considered Plaintiff Intel Corporation’s Ex Parte Application for Expedited

 2 Discovery, the oppositions and reply thereto, and the evidence in the record in its entirety. Given
 3 that Defendant terminated his employment with Intel several months ago and discovery is set to
 4 commence in just a few weeks anyway, good cause has not been shown to rush proceedings now.
 5 Defendant had the information and resources to initiate this action sooner if they believed they
 6 were at risk of suffering immediate irreparable harm. Moreover, given that Defendant is now
 7 represented by counsel who has preserved a forensic image of Defendant’s home computer, it
 8 appears there is no credible risk of further evidence destruction. Nor has there been a showing

 9 made that there is any likelihood that Defendant or his new employer are or will use any of Intel’s
10 proprietary information. Accordingly, Intel’s Ex Parte Application (ECF No. 9) is DENIED.
11 Non-party Micron Technology, Inc.’s cross-motion for a protective order (ECF No. 14) is denied
12 without prejudice as moot and may be re-noticed before the magistrate judge as such time it
13 becomes appropriate.
14          IT IS SO ORDERED.
15 Dated: January 9, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -1-
              ORDER DENYING INTEL’S EX PARTE APPLICATION FOR EXPEDITED DISCOVERY
